            Case 1:19-cr-03202-WJ Document 29 Filed 04/23/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  ______________________

UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                                            No. 1:19-cr-3202-WJ

KEVIN RYAN LEE,

               Defendant.

            MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
                MOTION FOR REVIEW OF DETENTION ORDER AND
                 RENEWED MOTION FOR IMMEDIATE RELEASE

       THIS MATTER is before the Court on Defendant’s Motion for Review of Detention

Order and Renewed Motion for Immediate Release [Doc. 23], filed March 27, 2020. The Court,

having reviewed the briefing and applicable law, finds and concludes that a hearing is not

necessary to resolve this matter. See United States v. Oaks, 793 F. App’x 744, 747 (10th Cir. 2019)

(explaining that the Court may hold a hearing, but that a hearing is not required).

                                        BACKGROUND

       United States Deputy Marshals arrested Defendant on a supervised release revocation

petition on March 4, 2020. Doc. 9 (Arrest Warrant). The petition alleged that Defendant violated

his supervised release conditions by committing another crime and not reporting his arrest to

United States Probation:

       According to Laguna Tribal Police reports, on February 23, 2020, police officers
       were called to an assault on a child at the Route 66 Casino. Upon arriving at the
       casino, officers made contact with the defendant who appeared to have slurred
       speech and blood shot watery eyes. Furthermore, the defendant had a strong odor
       of alcohol emitting from his person. The defendant refused to talk with police
       officers, so they made contact with the defendant’s girlfriend, who reported the[]
       defendant had slapped her son, who was underage. The underage boy reported they
           Case 1:19-cr-03202-WJ Document 29 Filed 04/23/20 Page 2 of 5



       were getting ready to eat, when [he] grabbed a french fry causing the defendant to
       become upset. According to the police report, the defendant grabbed the boy by the
       arm and slapped him. Police officer[s] went back to the hotel room where the
       defendant was at and place[d] him under arrest. During the booking process the
       defendant agreed to take a breath sample, which returned a positive reading of .18.

Doc. 5 at 1–2 (Violation Report).

       On March 6, 2020, Magistrate Judge Jerry H. Ritter presided over Defendant’s detention

hearing in which he found that “the defendant did not establish, nor did the court find, by clear and

convincing evidence that the defendant will not flee or pose a danger to any other person or to the

community if released under 18 U.S.C. § 3142(b) (personal recognizance or unsecured appearance

bond) or (c) (release on conditions) pending further proceedings.” Doc. 15. (Detention Order).

Judge Ritter, therefore, ordered that the Defendant be “detained pending a revocation hearing.” Id.

       On March 27, 2020, Defendant filed the subject motion requesting “the Court conduct a de

novo hearing to review the Magistrate Judge’s Order of Detention.” Doc. 23 at 1. Defendant,

however, did not provide any argument contesting Judge Ritter’s detention order or on 18 U.S.C.

§ 3142(g)’s detention factors. Instead, Defendant argued that the Court should release him from

custody prior to his revocation hearing because he is at a higher risk of contracting the Coronavirus

Disease 2019 (COVID-19). Doc. 23 at 1–8. On April 9, 2020, the Court entered an Order directing

Defendant to file a reply. Doc. 26. The Order stated:

       Defendant argues to great extent in his motion as to why the Court should release
       him from pre-trial custody because of COVID-19. Defendant, however, is silent as
       to 18 U.S.C. § 3142(g)’s detention factors. If Defendant requests that the Court
       review the detention order, he is to provide the Court with argument on the
       detention factors in his reply. If Defendant’s only request is that the Court release
       him from pre-trial custody because of COVID-19, he is to make that clear in his
       reply. Defendant is to file his reply in compliance with this Order within 7 days.

Id. at 2 (emphasis added). Defendant filed a reply on April 15, 2020. Doc. 28. The reply did not

include any argument on 18 U.S.C. § 3142(g)’s detention factors—Defendant exclusively argued



                                                 2
           Case 1:19-cr-03202-WJ Document 29 Filed 04/23/20 Page 3 of 5



that the Court should release him from custody prior to his revocation hearing because he is at a

higher risk of contracting COVID-19. Id. at 1–4. Accordingly, the Court construes Defendant’s

motion as a request to be released from custody because he is at a higher risk of contracting

COVID-19, not a request that the Court conduct a de novo review of Judge Ritter’s detention order.

                                               LAW

       Defendant relies on the following statute for his request that the Court release him from

custody prior to his revocation hearing because he is at a higher risk of contracting COVID-19:

       The judicial officer may, by subsequent order, permit the temporary release of the
       person, in the custody of a United States marshal or another appropriate person, to
       the extent that the judicial officer determines such release to be necessary for
       preparation of the person’s defense or for another compelling reason.

18 U.S.C. § 3142(i) (emphasis added). Defendant’s request is based on the “another compelling

reason” language; specifically, that his risk of contracting COVID-19 is a compelling reason that

warrants his release from custody. Although there is limited caselaw concerning the release of

defendants based on the risk of contracting COVID-19, courts that have considered it have

concluded that a defendant is not entitled to release based only on generalized COVID-19 fears

and speculation. Rather, courts make individualized determinations as to each defendant, which

includes whether COVID-19 concerns present compelling reasons to warrant a defendant’s

release. See United States v. Clark, 2020 WL 1446895, at *3 (D. Kan. 2020).

                                          DISCUSSION

       Defendant claims he is at a higher risk of contracting COVID-19 for three reasons: his

chronic alcoholism, obesity, and the fact that he is of Navajo heritage. Doc. 28 at 2. Based on these

reasons, Defendant requests that the Court release him from custody to “live with his long-time

girlfriend in Albuquerque, New Mexico.” Doc. 23 at 8.

       Defendant has not created a factual record showing that his chronic alcoholism, obesity, or

                                                 3
          Case 1:19-cr-03202-WJ Document 29 Filed 04/23/20 Page 4 of 5



Navajo heritage puts him at a higher risk of contracting COVID-19, and he cites no authoritative

sources that support his argument. Instead, he states his reasons in a conclusory manner and uses

his motion and reply to discuss what the Court already knows—that COVID-19 is a dangerous

pandemic and that proactive measures must be taken to safeguard life. See Administrative Orders

20-MC-00004-8, 20-MC-00004-9, and 20-MC-00004-15 (explaining that the Court has been

tracking COVID-19 closely, to include the guidance by the Centers for Disease Control and

Prevention (CDC), and has taken proactive measures to combat it).

       Defendant is currently incarcerated at the Cibola County Correctional Center (CCCC).

Defendant has not contracted COVID-19; has not alleged that he has been exposed to anyone with

COVID-19; and is 37 years old, which is under the high-risk age according to the CDC. See Doc.

1-1 (showing that Defendant was born in 1983); see People Who Are at Higher Risk for Severe

Illness by the CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

at-higher-risk.html (last visited April 23, 2020). There are also no known COVID-19 cases at

CCCC, a number of precautionary and preventative measures to protect inmates from COVID-19

have been implemented at CCCC, and there is a medical facility with medical professionals at

CCCC should Defendant need medical attention. See Doc. 24-1 (Letter from CCCC discussing

their plans and procedures to prepare for and prevent the spread of COVID-19). Meanwhile in

Albuquerque, where Defendant is requesting to be released to, there are hundreds of COVID-19

cases. See COVID-19 in New Mexico by the New Mexico Department of Health,

https://cvprovider.nmhealth.org/public-dashboard.html (last visited April 23, 2020). The Court

agrees with the United States: “the specter of a COVID-19 outbreak is not a fire alarm that

defendants can pull because they wish to get out of jail.” Doc. 24 at 10.

       The Court also notes that Defendant is requesting to be released to live with the same



                                                 4
           Case 1:19-cr-03202-WJ Document 29 Filed 04/23/20 Page 5 of 5



girlfriend who he has had two violent outbursts with in the last few months. See Doc. 5 (Violation

Report). The first time, he punched a mirror during a verbal altercation with her; the second time,

he slapped her child. The Court is not going to release the Defendant to live with his girlfriend out

of concern for her and her child. It is also clear from the violation report that the Defendant cannot

control his drinking. Releasing him prior to his revocation hearing is just not a sound option.

        The Court “is mindful of the unprecedented magnitude of the COVID-19 pandemic and

the extremely serious health risks it presents. But, in that context, a defendant should not be entitled

to temporary release under [18 U.S.C.] § 3142(i) based solely on generalized COVID-19 fears and

speculation.” Clark, 2020 WL 1446895, at *3. The Court finds that Defendant has failed to

demonstrate a compelling reason pursuant to 18 U.S.C. § 3142(i) to warrant his release from

custody prior to his revocation hearing. Accordingly, Defendant’s motion is DENIED.

        IT IS SO ORDERED.



                                                CHIEF UNITED STATES DISTRICT JUDGE




                                                   5
